Title: Thomas Jefferson to John H. Peyton, 22 January 1820
From: Jefferson, Thomas
To: Peyton, John Howe


						
							Dear Sir,
							
								Monticello
								Jan. 22. 20
							
						
						Your favor of Dec. 19. was duly recieved with a copy of the interlocutory decree in my case with the Rivanna co. this settles the principles of the case, so far as respects my paramount,  and their subordinate rights. but the git of the result will be in the application of these principles, which is to depend on the report of Commissioners. their selection therefore is of the last importance, and I suppose it will be made from such persons as the parties will recommend. being confined to the house during the winter I have had no communication with the other party, and therefore inclose you a paper, on which I have stated the names of those I would propose, to wit 4. classes of 3 in each class, stating the qualifications and the objections as to each so that the chancellor may decide among them at his pleasure. it would be the most desirable of all possible things to have the 1st class if we could get them. they are so competent & compleatly unliable to any suspicion of prejudice or interest, that their opinions would be acquiesced in with perfect contentment by every body. Clarke is 60. miles off, Fleming 45. Scott 25. perhaps if it were left to themselves to appoint a day they might  come and if they failed, it would recur to the Chancellor to name others. however in this he will decide. I suspect the other party will recommend persons of the 4th class. that is to say persons living above my mill and on the waters of the river to which they all look to an a future extention of the navigation. there is not a person in the county so located, who does not feel himself as much interested as the defendants themselves. however as the Chancellor may think otherwise, I have named three of those  in whom I should confide as much as any so situated. accept my friendly & respectful salutations
						
							
								Th: Jefferson
							
						
					